     Case 5:18-cv-01125-SP Document 201 Filed 01/21/20 Page 1 of 1 Page ID #:5754

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV18-01125-SP                                            Date     January 21, 2020

 Title             Omar Arnoldo Rivera Martinez, et al. v. The Geo Group, Inc., et al.




 Present: The                    SHERI PYM, United States Magistrate Judge
 Honorable

         John Lopez / Kimberly I. Carter                                   CS-RS-3 01-21-20
                        Deputy Clerk                                     Court Reporter / Recorder


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

                    Rachel Steinback                                       Carmen M. Aguado
                   Monique A. Alarcon                                         Susan E. Coleman
                     Kristina A. Harootun
                        Colleen Flynn
 Proceedings:                 PRETRIAL CONFERENCE AND MOTIONS IN LIMINE

       The matter is on calendar for a pretrial conference and motions in limine. The
court addresses the logistics pertaining to trial, jury selection and the motions in limine.
The court rules as set forth on the record and a separate written order will be issued.

          The court sets a time limit of 20 hours per side for the presentation of evidence.

      The trial date of Monday, February 3, 2020, is confirmed. The parties are directed
to appear at 8:30 a.m. on February 3, 2020.




                                                                                           1     :        34
                                                               Initials of Preparer   kc




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
